                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 1 of 39



                                  1   BLOOD HURST & O’REARDON, LLP
                                      TIMOTHY G. BLOOD (149343)
                                  2   THOMAS J. O’REARDON II (247952)
                                      501 West Broadway, Suite 1490
                                  3   San Diego, CA 92101
                                      Tel: 619/338-1100
                                  4   619/338-1101 (fax)
                                      tblood@bholaw.com
                                  5   toreardon@bholaw.com

                                  6   Class Counsel

                                  7   [Additional Counsel Appear on Signature Page]

                                  8                                 UNITED STATES DISTRICT COURT

                                  9        NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
                                 10   GORDON NOBORU YAMAGATA and                  Case No. 3:17-cv-03529-VC
                                      STAMATIS F. PELARDIS, individually
 BLOOD HURST & O’ REARDON, LLP




                                 11   and on behalf of all others similarly       SECOND AMENDED CLASS ACTION
                                      situated,                                   COMPLAINT
                                 12
                                                      Plaintiffs,
                                 13                                               CLASS ACTION
                                             v.
                                 14
                                      RECKITT BENCKISER LLC,                      District Judge Vince Chhabria
                                 15                                               Courtroom 4, 17th Floor
                                                      Defendant.
                                 16
                                                                                  Complaint Filed:      June 19, 2017
                                 17                                               Trial Date:           Not Yet Set

                                 18                                               JURY TRIAL DEMANDED

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28

                                                                                                     Case No. 3:17-cv-03529-VC
00174972                                                     SECOND AMENDED CLASS ACTION COMPLAINT
                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 2 of 39



                                  1          Plaintiffs Gordon Noboru Yamagata, Stamatis F. Pelardis, Maureen Carrigan, Lori

                                  2   Coletti, Ann-Marie Maher, Carol Marshall, Deborah A. Rawls, Oneita Steele, and Maxine

                                  3   Tishman (“Plaintiffs”) bring this class action complaint against Defendant Reckitt Benckiser

                                  4   LLC (“Defendant”), individually and on behalf of all others similarly situated, and allege upon

                                  5   personal knowledge as to Plaintiffs’ acts and experiences, and, as to all other matters, upon

                                  6   information and belief, including investigation conducted by Plaintiffs’ attorneys.

                                  7                                   NATURE OF THE ACTION

                                  8          1.      This is a consumer protection class action arising out of Defendant’s false and

                                  9   misleading advertising of its glucosamine Move Free Products.
                                 10          2.      Defendant markets, sells and distributes a line of joint health dietary
 BLOOD HURST & O’ REARDON, LLP




                                 11   supplements under the “Schiff Move Free” brand name, and Defendant represents that these

                                 12   Move Free Products provide meaningful benefits to the joints of all consumers who use them.

                                 13          3.      All of the Move Free Products in Defendant’s joint health product line, through

                                 14   its labeling and packaging, and through Defendant’s other advertising and marketing materials,

                                 15   communicate the same substantive message to consumers: that the Move Free Products

                                 16   provide meaningful joint health benefits.

                                 17          4.      These representations are designed to induce consumers to believe that

                                 18   Defendant’s “Move Free” joint health Move Free Products are capable of actually providing

                                 19   meaningful benefits, and consumers purchase Defendant’s Move Free joint health products

                                 20   solely for the purpose of enjoying these purported joint health benefits.

                                 21          5.      Defendant’s Move Free Products, however, are incapable of supporting or

                                 22   benefiting the health of human joints because the main ingredients in each of Defendant’s joint

                                 23   health Move Free Products, either alone or in combination with other ingredients, cannot

                                 24   support or benefit joint health. Accordingly, Defendant’s joint health representations are false,

                                 25   misleading and deceptive, and its joint health Move Free Products are worthless.

                                 26          6.      Plaintiffs bring this action individually and on behalf of all other similarly
                                 27   situated consumers to obtain redress for those who have purchased any of Defendant’s Move

                                 28   Free Products at issue.

                                                                                      1                  Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 3 of 39



                                  1                 JURISDICTION, VENUE AND INTRADISTRICT ASSIGNMENT

                                  2           7.      The Court has original jurisdiction under 28 U.S.C. § 1332(d)(2) because the

                                  3   matter in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000

                                  4   and is a class action in which there are in excess of 100 class members, and some of the

                                  5   members of the class are citizens of states different from Defendant.

                                  6           8.      This Court has personal jurisdiction over Defendant because Defendant

                                  7   conducts business in California. Defendant has marketed, promoted, distributed, and sold the

                                  8   Move Free Products at issue in California, rendering exercise of jurisdiction by California

                                  9   courts permissible.
                                 10           9.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a) and (b) because
 BLOOD HURST & O’ REARDON, LLP




                                 11   a substantial part of the events and omissions giving rise to Plaintiffs’ claims occurred in this

                                 12   district. Venue also is proper under 18 U.S.C. § 1965(a) because Defendant transacts

                                 13   substantial business in this district.

                                 14           10.     Assignment is proper to the San Francisco Division of the Northern District of

                                 15   California under Civil L.R. 3-2(c) and (d) because a substantial part of the events or omissions

                                 16   that gave rise to Plaintiffs’ claim occurred in Alameda County.

                                 17                                              PARTIES

                                 18           11.     Plaintiff Gordon Noboru Yamagata is a citizen of the State of California, and, at

                                 19   all times relevant to this action, resided in Alameda County, California. On March 22, 2017,

                                 20   Plaintiff Yamagata saw Defendant’s Schiff Move Free Advanced product at a Target retail

                                 21   store located at 1555 4th Avenue, Emeryville, California 94608. Relying on the product’s joint

                                 22   health representations, Plaintiff Yamagata purchased the product for approximately $20.99. By

                                 23   purchasing the falsely advertised product, Plaintiff suffered injury-in-fact and lost money.

                                 24           12.     Plaintiff Stamatis F. Pelardis is a citizen of the State of New York, and, at all

                                 25   times relevant to this action, resided in New York City, New York. On March 17, 2017,

                                 26   Plaintiff Pelardis saw Defendant’s Schiff Move Free Advanced Plus MSM product at a
                                 27   Walgreens retail store located at 931 1st Avenue, New York, New York 10022. Relying on the

                                 28   product’s joint health representations, Plaintiff Pelardis purchased the product for

                                                                                      2                  Case No. 3:17-cv-03529-VC
00174972                                                     SECOND AMENDED CLASS ACTION COMPLAINT
                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 4 of 39



                                  1   approximately $29.99. By purchasing the falsely advertised product, Plaintiff suffered injury-

                                  2   in-fact and lost money.

                                  3          13.     Plaintiff Maureen Carrigan is a citizen of the State of Illinois, and, at all times

                                  4   relevant to this action, resided in Will County, Illinois. During the class period, Plaintiff

                                  5   Carrigan saw Defendant’s Schiff Move Free Advanced product at a Walgreens retail store

                                  6   located at 466 Nelson Road, New Lenox, Illinois 60451. Relying on the product’s joint health

                                  7   representations, Plaintiff Carrigan purchased the product for approximately $27.99. By

                                  8   purchasing the falsely advertised product, Plaintiff suffered injury-in-fact and lost money.

                                  9          14.     Plaintiff Ann-Marie Maher is a citizen of Vermont, and, at all times relevant to
                                 10   this action, resided in Chittenden County, Vermont. During the class period, Plaintiff Maher
 BLOOD HURST & O’ REARDON, LLP




                                 11   saw Defendant’s Schiff Move Free Advanced product at a Rite Aid retail store located in

                                 12   Winooski, Vermont and a Costco retail store in Colchester, Vermont. Relying on the product’s

                                 13   joint health representations, Plaintiff Maher purchased the product. By purchasing the falsely

                                 14   advertised product, Plaintiff suffered injury-in-fact and lost money.

                                 15          15.     Plaintiff Deborah A. Rawls is a citizen of Florida, and, at all times relevant to

                                 16   this action, resided in Duval County, Florida. During the class period, Plaintiff Rawls saw

                                 17   Defendant’s Schiff Move Free Advanced product at Walgreens, CVS, and Walmart retail

                                 18   stores located in Jacksonville, Florida. Relying on the product’s joint health representations,

                                 19   Plaintiff Rawls purchased the product. By purchasing the falsely advertised product, Plaintiff

                                 20   suffered injury-in-fact and lost money.

                                 21          16.     Plaintiff Lori Coletti is a citizen of Washington, and, at all times relevant to this

                                 22   action, resided in Grant County, Washington. During the class period, Plaintiff Coletti saw

                                 23   Defendant’s Move Free Advanced and Move Free Advanced Plus MSM products at a Walmart

                                 24   retail store located at 1399 Nat Washington Way, Ephrata, WA 98823. Relying on the

                                 25   products’ joint health representations, Plaintiff Coletti purchased the products. By purchasing

                                 26   the falsely advertised products, Plaintiff suffered injury-in-fact and lost money.
                                 27          17.     Plaintiff Carol Marshall is a citizen of North Carolina, and, at all times relevant

                                 28   to this action, resided in Mecklenburg County, North Carolina. On July 29, 2017, Plaintiff

                                                                                      3                   Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 5 of 39



                                  1   Marshall saw Defendant’s Move Free Advanced Plus MSM product at Amazon.com. Relying

                                  2   on the product’s joint health representations, Plaintiff Marshall purchased the product for

                                  3   approximately $17.99. By purchasing the falsely advertised product, Plaintiff suffered injury-

                                  4   in-fact and lost money.

                                  5          18.     Plaintiff Oneita Steele is a citizen of Texas, and, at all times relevant to this

                                  6   action, resided in Jefferson County, Texas. During the class period, Plaintiff Steele saw

                                  7   Defendant’s Move Free Advanced product at a Walmart retail store located at 4145 Dowlen

                                  8   Road, Beaumont, TX 77706. Relying on the product’s joint health representations, Plaintiff

                                  9   Steele purchased the product. By purchasing the falsely advertised product, Plaintiff suffered
                                 10   injury-in-fact and lost money.
 BLOOD HURST & O’ REARDON, LLP




                                 11          19.     Plaintiff Maxine Tishman is a citizen of New Jersey, and, at all times relevant

                                 12   to this action, resided in Middlesex County, New Jersey. During the class period, Plaintiff

                                 13   Tishman saw Defendant’s Move Free Advanced product at a Walgreens retail store located at

                                 14   81 U.S. 9, Englishtown, New Jersey and a CVS retail store located at 4008 U.S. 9,

                                 15   Morganville, New Jersey. Relying on the product’s joint health representations, Plaintiff

                                 16   Tishman purchased the product. By purchasing the falsely advertised product, Plaintiff

                                 17   suffered injury-in-fact and lost money.

                                 18          20.     The Move Free Products Plaintiffs purchased, like all of Defendant’s Move

                                 19   Free Products, cannot provide the advertised benefits. Had Plaintiffs known the truth about

                                 20   Defendant’s misrepresentations and omissions at the time of purchase, Plaintiffs would not

                                 21   have purchased Defendant’s Move Free Products.

                                 22          21.     Reckitt Benckiser LLC is a Delaware corporation with its principal place of

                                 23   business located in Parsippany, New Jersey.

                                 24          22.     Defendant manufactures, advertises, markets, distributes, and/or sells Move

                                 25   Free Products at issue to tens of thousands of consumers in California and New York, and

                                 26   throughout the United States.
                                 27

                                 28

                                                                                     4                  Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                           Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 6 of 39



                                  1                                     FACTUAL ALLEGATIONS

                                  2   I.       Defendant’s Glucosamine and Chondroitin Move Free Products

                                  3            23.   Defendant sells glucosamine and chondroitin Move Free Products through its

                                  4   own retail websites, www.movefree.com and wwww.schiffvitamins.com, and through various

                                  5   retail stores, like Target, Costco, Walmart, Sam’s Club and Walgreens.

                                  6            24.   Defendant’s glucosamine and chondroitin Move Free Products are each sold

                                  7   under the “Schiff Move Free” brand name (collectively the “Move Free Products”):

                                  8                  •       Schiff Move Free Advanced
                                  9                  •       Schiff Move Free Advanced Plus MSM
                                 10                  •       Schiff Move Free Advanced Plus MSM & Vitamin D
 BLOOD HURST & O’ REARDON, LLP




                                 11            25.   The main ingredients of each Move Free Product are glucosamine

                                 12   hydrochloride and chondroitin sulfate.

                                 13            26.   Glucosamine hydrochloride is a combination of glucosamine (an amino sugar

                                 14   that is produced by the body and that can be isolated from shellfish) and hydrochloric acid.

                                 15            27.   Chondroitin is a component of human connective tissues found in cartilage and

                                 16   bone. In supplements, chondroitin sulfate usually comes from animal cartilage.

                                 17            28.   Sometimes called degenerative joint disease or degenerative arthritis,

                                 18   osteoarthritis is the most common chronic condition of the joints, affecting approximately

                                 19   27 million Americans. Osteoarthritis can affect any joint, but it occurs most often in knees,

                                 20   hips, hands, and spine. According to the Arthritis Foundation, one in two adults will develop

                                 21   symptoms of osteoarthritis symptoms during their lives, and one in four adults will develop

                                 22   symptoms of hip osteoarthritis.

                                 23            29.   According to the Mayo Clinic, the signs and symptoms of osteoarthritis include

                                 24   joint pain, joint tenderness, joint stiffness, and the inability to move joints through full range of

                                 25   motion.1

                                 26
                                 27
                                      1
                                 28            http://www.mayoclinic.com/health/osteoarthritis/DS00019/DSECTION=symptoms
                                      (last visited March 15, 2013).
                                                                                       5                   Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 7 of 39



                                  1   II.    Defendant’s False and Deceptive Advertising

                                  2          30.     Defendant, through its advertisements, including on the Move Free Products’

                                  3   packaging and labeling, has consistently conveyed to consumers throughout the United States

                                  4   that the Move Free Products support and promote joint health.

                                  5          31.     For instance, each of the Advanced Move Free Products are labelled as “Joint

                                  6   Health” supplements, and the label of each Advanced Move Free Product states “Flexibility,

                                  7   Comfort, Lubrication” and contains a picture of a runner with his knee joint highlighted.

                                  8          32.     Because it attracts purchasers who suffer from arthritis and joint pain, the Move

                                  9   Free Product labeling also prominently includes the Arthritis Foundation logo. To reinforce the
                                 10   message, the Move Free Product label also states Schiff is a “PROUD SPONSOR of the
 BLOOD HURST & O’ REARDON, LLP




                                 11   ARTHRITIS FOUNDATION” and “Schiff®, the maker of Move Free®, is proud to support

                                 12   the Arthritis Foundation’s efforts to help people take control of Arthritis. For information

                                 13   about arthritis, contact the Foundation at 800-568-4045 or www.arthritis.org”.

                                 14          33.     On the Move Free Product labeling, Defendant also uses the advertising slogan

                                 15   “MOVE BETTER, FEEL BETTER® WITH MOVE FREE®.” For the Move Free Advanced

                                 16   Products, Defendant states “GLUCOSAMINE: Helps by strengthening, protecting and

                                 17   rebuilding joints” and “CHONDROITIN: Assists in lubricating and cushioning joints.”

                                 18          34.     Defendant furthers these joint health representations on its Move Free Products’

                                 19   websites (www.movefree.com and www.schiffvitamins.com), including by stating that each of

                                 20   the Move Free Products “Supports Joint Health” and “Comforts Joints.”

                                 21          35.     Prior versions of Defendant’s Move Free Products also were labelled as “Joint

                                 22   Health” supplements.

                                 23          36.     The front labels of these past Move Free Product versions, similar to

                                 24   Defendant’s current Move Free Product versions, contained a picture of a runner and stated,

                                 25   “supports 5 signs of joint health: mobility, comfort, strength, flexibility, lubrication.”

                                 26          37.     Based on the current and former representations contained on Defendant’s
                                 27   Move Free Products and on its websites, including the inconspicuous placement or complete

                                 28   absence of any disclaimers, it is clear that the Move Free Products are intended to induce a

                                                                                       6                   Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 8 of 39



                                  1   common belief in consumers that the Move Free Products are capable of providing meaningful

                                  2   joint health benefits for all those who consume them.

                                  3   III.      Scientific Studies Confirm That the Move Free Products Are Not Effective and
                                                Defendant’s Joint Health Representations Are False, Deceptive and Misleading
                                  4

                                  5             38.   Despite Defendant’s representations, glucosamine, alone or in combination

                                  6   with other ingredients, including chondroitin, is not effective at supporting or benefiting joint

                                  7   health.

                                  8                                      Randomized Clinical Trials

                                  9             39.   Randomized clinical trials (“RCTs”) are “the gold standard for determining the
                                 10   relationship of an agent to a health outcome.” Federal Judicial Center, Reference Manual on
 BLOOD HURST & O’ REARDON, LLP




                                 11   Scientific Evidence, 555 (3d ed. 2011). “Double-blinded” RCTs, where neither the trial

                                 12   participants nor the researchers know which participants received the active ingredient is

                                 13   considered the optimal strategy.

                                 14             40.   Glucosamine and chondroitin have been extensively studied in RCTs, and the

                                 15   well-conducted RCTs demonstrate that glucosamine and chondroitin, alone or in combination,

                                 16   are not effective at producing joint health benefits.

                                 17             41.   The leading series of studies testing glucosamine and chondroitin are known as

                                 18   the “GAIT” studies. The GAIT studies were independently conducted, and funded by the

                                 19   National Institutes of Health. The primary GAIT study cost over $12.5 million.

                                 20             42.   In 2006, results from the primary GAIT study – a 1,583-patient, 24-month,

                                 21   multi-center RCT – were published in the New England Journal of Medicine (the “2006 GAIT

                                 22   Study”). Authors of the 2006 GAIT Study concluded: “[t]he analysis of the primary outcome

                                 23   measure did not show that either [glucosamine or chondroitin], alone or in combination, was

                                 24   efficacious ….” Clegg, D., et al., Glucosamine, Chondroitin Sulfate, and the Two in

                                 25   Combination for Painful Knee Osteoarthritis, 354 New England J. of Med. 795, 806 (2006).

                                 26             43.   In 2008, additional GAIT study findings were published. See Sawitzke, A.D., et
                                 27   al., The Effect of Glucosamine and/or Chondroitin Sulfate on the Progression of Knee

                                 28   Osteoarthritis: A GAIT Report, 58(10) J. Arthritis Rheum. 3183–91 (Oct. 2008). The 2008

                                                                                       7                Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 9 of 39



                                  1   GAIT publication explored the effects of glucosamine and chondroitin on progressive loss of

                                  2   joint space width. The researchers found “no significant differences in mean [joint space

                                  3   width] loss over 2 years between the treatment groups and the placebo group ….” In other

                                  4   words, glucosamine and chondroitin, alone or in combination do not work and do not impact

                                  5   joint space width loss or otherwise rebuild cartilage.

                                  6          44.     In 2010, the NIH released a third set of results from the GAIT studies. See

                                  7   Sawitzke, A.D., Clinical Efficacy And Safety Of Glucosamine, Chondroitin Sulphate, Their

                                  8   Combination, Celecoxib Or Placebo Taken To Treat Osteoarthritis Of The Knee: 2-Year

                                  9   Results From GAIT, 69(8) Ann Rhem. Dis. 1459-64 (Aug. 2010). Authors of the 2010 GAIT
                                 10   report concluded that glucosamine and chondroitin do not provide pain, function, stiffness or
 BLOOD HURST & O’ REARDON, LLP




                                 11   mobility benefits. The authors also determined glucosamine and chondroitin do not benefit

                                 12   those with moderate-to-severe knee pain – a post-hac, secondary analysis which the original

                                 13   GAIT publication found inconclusive.

                                 14          45.     In addition to GAIT, four other RCTs have examined a combination of

                                 15   glucosamine hydrochloride and chondroitin sulfate versus placebo. Each of these studies found

                                 16   glucosamine and chondroitin do not work.

                                 17          46.     In 2007, Messier et al., published results from their 12-month, double-blind

                                 18   RCT examining 89 subjects in the United States. Messier SP et al., Glucosamine/chondroitin

                                 19   combined with exercise for the treatment of knee osteoarthritis: a preliminary study.

                                 20   Osteoarthritis and Cartilage, 15:1256-1266 (2007). Messier and co-authors concluded that

                                 21   daily consumption of a combination of glucosamine hydrochloride and chondroitin sulfate (the

                                 22   same ingredients in the Move Free Products) does not provide joint pain, function, stiffness or

                                 23   mobility benefits.

                                 24          47.     Fransen et al. (2014) examined 605 subjects over a 2-year period. Fransen M et

                                 25   al., Glucosamine and chondroitin for knee osteoarthritis: a double-blind randomized placebo-

                                 26   controlled clinical trial evaluating single and combination regimens, Ann Rheum Disease
                                 27   74(5):851-858 (2014). Fransen concluded that glucosamine and chondroitin, alone or in

                                 28   combination, are no better than placebo for reducing pain or improving physical function:

                                                                                      8                Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 10 of 39



                                  1          For the main symptomatic outcome … no significant effect on maximum knee
                                             pain over year 1 … was demonstrated for the three treatment allocations,
                                  2          compared with placebo. Over year 2 … there were no differences between the
                                  3          four allocations … and there was no significant difference in knee pain
                                             reduction between any of the treatment groups and placebo after adjusting for
                                  4          baseline values. Among the subgroup of 221 (37%) participants with severe
                                             knee pain … at baseline, there were no significant differences with respect to
                                  5
                                             their maximum knee pain or global assessment and score across different
                                  6          treatment groups.

                                  7   Id. at 3-4; see also id. at 5-6 (“there were no significant reductions in knee pain detected for
                                  8   glucosamine or chondroitin alone, or in combination, over the 2-year follow-up period versus
                                  9   placebo”) and id. at 4 (“[t]here were no significant differences” for any secondary measures,
                                 10   including WOMAC pain or function).
 BLOOD HURST & O’ REARDON, LLP




                                 11          48.     Yang et al. (2015) analyzed 1,625 participants to estimate the effectiveness of
                                 12   the combination of glucosamine and chondroitin in relieving knee symptoms and slowing
                                 13   disease progression among patients with knee osteoarthritis. Yang, et al., entitled Effects of
                                 14   glucosamine and chondroitin on treating knee osteoarthritis: an analysis with marginal
                                 15   structural models, Arthritis & Rheumatology, Vol. 63, No. 3, 714-23 (March 2015). The
                                 16   researchers found that glucosamine and chondroitin combinations provided no clinically
                                 17   significant benefits in terms of reducing pain or stiffness, improving physical function or
                                 18   mobility, or delay the progression of joint space narrowing or osteoarthritis.
                                 19          49.     A 2016 randomized, double-blind, placebo-controlled clinical trial by Roman-
                                 20   Blas, et al., entitled Combined Treatment With Chondroitin Sulfate and Glucosamine Sulfate
                                 21   Shows No Superiority Over Placebo for Reduction of Joint Pain and Functional Impairment in
                                 22   Patients With Knee Osteoarthritis, Arthritis & Rheumatology, Vol 69, No. 1, 77-85 (Jan.
                                 23   2017), concluded that a combination of glucosamine and chondroitin was not superior to a
                                 24   placebo pill in terms of reducing joint pain and functional impairment in patients with
                                 25   symptomatic knee osteoarthritis over a six month period.
                                 26          50.     In 2016, Lugo et al. also published the results from a study comparing a
                                 27   combination of glucosamine and chondroitin versus placebo. Lugo JP et al., Efficacy and
                                 28   tolerability of an undenatured type II collagen supplement in modulating knee osteoarthritis

                                                                                      9                  Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 11 of 39



                                  1   symptoms: a multicenter randomized, double-blind, placebo-controlled study, Nutrition

                                  2   Journal (2016). Lugo was a multicenter, double-blind RCT examining 190 subjects over 180

                                  3   days. Lugo and co-authors found that a combination of glucosamine hydrochloride and

                                  4   chondroitin sulfate (the same ingredient combination in the Move Free Products) was no better

                                  5   than placebo in terms of joint pain, stiffness, mobility or physical function.

                                  6          51.     The results from GAIT and these other clinical studies testing glucosamine and

                                  7   chondroitin combinations versus placebo, are also consistent with the reported results of prior

                                  8   and subsequent studies.

                                  9          52.     For example, a 1999 study involving 100 subjects by Houpt et al., entitled
                                 10   Effect of glucosamine hydrochloride in the treatment of pain of osteoarthritis of the knee,
 BLOOD HURST & O’ REARDON, LLP




                                 11   26(11) J. Rheumatol. 2423-30 (1999), found that glucosamine hydrochloride performed no

                                 12   better than placebo at reducing pain at the conclusion of the eight week trial.

                                 13          53.     Likewise, a 2004 study by McAlindon, et al., entitled Effectiveness of

                                 14   Glucosamine For Symptoms of Knee Osteoarthritis: Results From and Internet-Based

                                 15   Randomized Double-Blind Controlled Trial, 117(9) Am. J. Med. 649-9 (Nov. 2004),

                                 16   concluded that “glucosamine was no more effective than placebo in treating symptoms of knee

                                 17   osteoarthritis,” meaning glucosamine is ineffective. Id. at 646 (“[W]e found no difference

                                 18   between the glucosamine and placebo groups in any of the outcome measures, at any of the

                                 19   assessment time points.”).

                                 20          54.     Many studies have also confirmed there is a significant “placebo” effect with

                                 21   respect to consumption of Move Free Products represented to be effective in providing joint

                                 22   health benefits such as Defendant’s Move Free Products.

                                 23          55.     Indeed, more than 30% of persons who took placebos in these studies believed

                                 24   that they were experiencing joint health benefits when all they were taking was a placebo.

                                 25          56.     A 2004 study by Cibere, et al., entitled Randomized, Double-Blind, Placebo-

                                 26   Controlled Glucosamine Discontinuation Trial In Knee Osteoarthritis, 51(5) Arthritis Care &
                                 27   Research 738-45 (Oct. 15, 2004), studied users of glucosamine who claimed to have

                                 28   experienced at least moderate improvement after starting glucosamine. These patients were

                                                                                      10                  Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 12 of 39



                                  1   divided into two groups – one group that was given glucosamine and another group that was

                                  2   given a placebo. For six months, the primary outcome observed was the proportion of disease

                                  3   flares in the glucosamine and placebo groups. A secondary outcome was the time to disease

                                  4   flare. The study results reflected that there were no differences in either the primary or

                                  5   secondary outcomes for glucosamine and placebo. The authors concluded that the study

                                  6   provided no evidence of symptomatic benefit from continued use of glucosamine – in other

                                  7   words, any prior perceived benefits were due to the placebo effect and not glucosamine. Id. at

                                  8   743 (“In this study, we found that knee OA disease flare occurred as frequently, as quickly,

                                  9   and as severely in patients who were randomized to continue receiving glucosamine compared
                                 10   with those who received placebo. As a result, the efficacy of glucosamine as a symptom-
 BLOOD HURST & O’ REARDON, LLP




                                 11   modifying drug in knee OA is not supported by our study.”).

                                 12          57.     A 2008 study by Rozendaal, et al., entitled Effect of Glucosamine Sulfate on

                                 13   Hip Osteoarthritis, 148 Ann. of Intern. Med. 268-77 (2008), assessed the effectiveness of

                                 14   glucosamine on the symptoms and structural progression of hip osteoarthritis during two years

                                 15   of treatment. Rozendaal and co-authors examined 222 subjects and concluded that

                                 16   glucosamine was no better than placebo in reducing pain, improving physical function, or

                                 17   impacting the structural progression of osteoarthritis.

                                 18          58.     On July 7, 2010, Wilkens, et al., reported that there was no difference between

                                 19   placebo and glucosamine for the treatment of low back pain and lumbar osteoarthritis and that

                                 20   neither glucosamine nor placebo were effective in reducing pain related disability. The

                                 21   researchers also concluded that, “Based on our results, it seems unwise to recommend

                                 22   glucosamine to all patients” with low back pain and lumbar osteoarthritis. Wilkens, et al.,

                                 23   Effect of Glucosamine on Pain-Related Disability in Patients With Chronic Low Back Pain

                                 24   and Degenerative Lumbar Osteoarthritis, 304(1) JAMA 45-52 (July 7, 2010).

                                 25          59.     Kwoh et al. (2014) is a report from a randomized, placebo-controlled clinical

                                 26   trial measuring the effect of oral glucosamine hydrochloride on joint degradation, and
                                 27   secondarily, pain and function in 201 individuals. Kwoh, et al., Effect of Oral Glucosamine on

                                 28   Joint Structure in Individuals With Chronic Knee Pain, Arthritis & Rheumatology, Vol 66,

                                                                                     11               Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 13 of 39



                                  1   No. 4, 930-39 (Apr. 2014). Kwoh, which studied a mix of subjects with and without

                                  2   osteoarthritis, concluded that glucosamine supplementation provided no structural, pain or

                                  3   function benefits.

                                  4          60.     Runhaar et al. (2015) was an independently-analyzed double-blind, placebo-

                                  5   controlled, factorial design trial testing a diet-and-exercise program and 1500mg oral

                                  6   glucosamine or placebo on the incidence of knee osteoarthritis among 407 women at high-risk

                                  7   for knee osteoarthritis. Runhaar et al., Prevention of Knee Osteoarthritis in Overweight

                                  8   Females: The First Preventative Randomized Controlled Trial in Osteoarthritis, Am J Med,

                                  9   128(8):888-895 (2015). Researchers examined the impact of daily glucosamine consumption
                                 10   on the incidence of knee osteoarthritis, as well as on pain and physical function. After 2.5
 BLOOD HURST & O’ REARDON, LLP




                                 11   years, no effect from glucosamine was found on subjects’ overall quality of life or knee pain,

                                 12   physical function, or the incidence of knee osteoarthritis.

                                 13          61.     A 2017 study by Roman-Blas, et al., entitled The combined therapy with

                                 14   chondroitin sulfate plus glucosamine sulfate or chondroitin sulfate plus glucosamine

                                 15   hydrochloride does not improve joint damage in an experimental model of knee osteoarthritis

                                 16   in rabbits, European Journal of Pharmacology, Vol. 794 8-14 (Jan. 2017), concluded that the

                                 17   combination of chondroitin sulfate and glucosamine sulfate and the combination of

                                 18   chondroitin sulfate and glucosamine hydrochloride failed to improve structural damage or

                                 19   ameliorate the inflammatory profile of joint tissues.

                                 20                           Meta-analyses and Scientific Review Articles

                                 21          62.     Well-conducted meta-analyses are considered a higher level of evidence than

                                 22   individual clinical trials as they provide a method to evaluate the aggregated results of all

                                 23   relevant studies according to their pooled effects and methodological quality.

                                 24          63.     In a 2007 meta-analysis, Vlad, et al., reviewed all studies involving

                                 25   glucosamine hydrochloride and concluded that “[g]lucosamine hydrochloride is not effective.”

                                 26   Glucosamine for Pain in Osteoarthritis, 56:7 Arthritis Rheum. 2267-77 (2007); see also id. at
                                 27   2275 (“[W]e believe that there is sufficient information to conclude that glucosamine

                                 28   hydrochloride lacks efficacy for pain in OA.”).

                                                                                     12                 Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 14 of 39



                                  1          64.     A 2010 meta-analysis by Wandel, et al., entitled Effects of Glucosamine,
                                  2   Chondroitin, Or Placebo In Patients With Osteoarthritis Or Hip Or Knee: Network Meta-

                                  3   Analysis, BMJ 341:c4675 (2010), examined prior studies involving glucosamine and

                                  4   chondroitin, alone or in combination, and whether they relieved the symptoms or progression

                                  5   of arthritis of the knee or hip. This independent research team reported that glucosamine and

                                  6   chondroitin, alone or in combination, did not reduce joint pain or have an impact on the

                                  7   narrowing of joint space: “Our findings indicate that glucosamine, chondroitin, and their

                                  8   combination do not result in a relevant reduction of joint pain nor affect joint space narrowing

                                  9   compared with placebo.” Id. at 8. The authors further concluded “[w]e believe it unlikely that
                                 10   future trials will show a clinically relevant benefit of any of the evaluated preparations.” Id.
 BLOOD HURST & O’ REARDON, LLP




                                 11          65.     In 2011, Miller and Clegg, after surveying the clinical study history of

                                 12   glucosamine and chondroitin, concluded that, “[t]he cost-effectiveness of these dietary

                                 13   supplements alone or in combination in the treatment of OA has not been demonstrated in

                                 14   North America.” Miller, K. and Clegg, D., Glucosamine and Chondroitin Sulfate, Rheum. Dis.

                                 15   Clin. N. Am. 37 103-118 (2011).

                                 16          66.     In 2012, a report by Rovati, et al., entitled Crystalline glucosamine sulfate in

                                 17   the management of knee osteoarthritis: efficacy, safety, and pharmacokinetic properties, Ther

                                 18   Adv Muskoloskel Dis 4(3) 167-180, noted that glucosamine hydrochloride “ha[s] never been

                                 19   shown to be effective.”

                                 20          67.     The recent meta-analysis by Eriksen et al. (2014) included 25 glucosamine

                                 21   trials, which collectively involved 3,458 patients. Eriksen, P et al., Risk of bias and brand

                                 22   explain the observed inconsistency in trials on glucosamine for symptomatic relief of

                                 23   osteoarthritis: A meta-analysis of placebo-controlled trials, Arthritis Care & Research

                                 24   66:1844-1855 (2014). Eriksen and co-authors found that “[i]n accordance with a previous

                                 25   analysis, we found that glucosamine hydrochloride had no effect on pain” and “glucosamine

                                 26   by and large has no clinically important effect.”
                                 27          68.     A 2016 scientific review by Vasiliadis, et al., entitled Glucosamine and

                                 28   chondroitin for the treatment of osteoarthritis, World J. Orthop., Vol. 8, Issue 1 (Jan. 18,

                                                                                      13                  Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 15 of 39



                                  1   2017), concluded that “[t]here is currently no convincing information on the efficacy of

                                  2   [glucosamine] or [chondroitin] as treatment options in [osteoarthritis], id. at 8, and “when only

                                  3   the information from best quality trials is considered, then none of these supplements seem to

                                  4   demonstrate any superiority [as compared to placebos],” id. at 6.

                                  5           69.     In 2017, Runhaar and co-authors presented results from their meta-analysis of

                                  6   six glucosamine studies (1,663 patients) where the original authors agreed to share their study

                                  7   data for critical re-analysis. Runhaar et al., No Treatment Effects of Oral Glucosamine for

                                  8   Subgroups of Knee and Hip Osteoarthritis Patients: An Individual Patient Data Meta-Analysis

                                  9   from the OA Trial Bank, Osteoarthritis and Cartilage, Vol. 25 (2017). Runhaar 2017 is an
                                 10   “individual patient data meta-analysis” or IPD, which is considered a gold standard of
 BLOOD HURST & O’ REARDON, LLP




                                 11   systematic review. The Runhaar IPD meta-analysis concluded that glucosamine has no effect

                                 12   on pain or physical function.

                                 13                                       Professional Guidelines

                                 14           70.     Professional guidelines are also consistent in their recommendation against

                                 15   using glucosamine or chondroitin.

                                 16           71.     For example, the National Collaborating Centre for Chronic Conditions

                                 17   (“NCCCC”) reported “the evidence to support the efficacy of glucosamine hydrochloride as a

                                 18   symptom modifier is poor” and the “evidence for efficacy of chondroitin was less convincing.”

                                 19   NCCCC, Osteoarthritis National Clinical Guideline for Care and Management of Adults,

                                 20   Royal College of Physicians, London 2008. Consistent with its lack of efficacy findings, the

                                 21   NCCCC Guideline did not recommend the use of glucosamine or chondroitin for treating

                                 22   osteoarthritis. Id. at 33.

                                 23           72.     In December 2008, the American Academy of Orthopaedic Surgeons published

                                 24   clinical practice guidelines for the “Treatment of Osteoarthritis of the Knee (Non-

                                 25   Arthroplasty),” and recommended that “glucosamine and sulfate or hydrochloride not be

                                 26   prescribed for patients with symptomatic OA of the knee.” Richmond et al., Treatment of
                                 27   osteoarthritis of the knee (nonarthroplasty), J. Am. Acad. Orthop. Surg. Vol. 17 No. 9 591-

                                 28   600 (2009). This recommendation was based on a 2007 report from the Agency for Healthcare

                                                                                    14                    Case No. 3:17-cv-03529-VC
00174972                                                     SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 16 of 39



                                  1   Research and Quality (AHRQ), which states that “the best available evidence found that

                                  2   glucosamine hydrochloride, chondroitin sulfate, or their combination did not have any clinical

                                  3   benefit in patients with primary OA of the knee.” Samson, et al., Treatment of Primary and

                                  4   Secondary Osteoarthritis of the Knee, Agency for Healthcare Research and Quality, 2007

                                  5   Sep 1. Report No. 157.

                                  6          73.    In 2009, a panel of scientists from the European Food Safety Authority

                                  7   (“EFSA”) (a panel established by the European Union to provide independent scientific advice

                                  8   to improve food safety and consumer protection), reviewed nineteen studies submitted by an

                                  9   applicant, and concluded that “a cause and effect relationship has not been established between
                                 10   the consumption of glucosamine hydrochloride and a reduced rate of cartilage degeneration in
 BLOOD HURST & O’ REARDON, LLP




                                 11   individuals without osteoarthritis.” EFSA Panel on Dietetic Products, Nutrition and Allergies,

                                 12   Scientific Opinion on the substantiation of a health claim related to glucosamine

                                 13   hydrochloride and reduced rate of cartilage degeneration and reduced risk of osteoarthritis,

                                 14   EFSA Journal (2009), 7(10):1358.

                                 15          74.    In a separate opinion from 2009, an EFSA panel examined the evidence for

                                 16   glucosamine (either hydrochloride or sulfate) alone or in combination with chondroitin sulfate

                                 17   and maintenance of joints. The claimed effect was “joint health,” and the proposed claims

                                 18   included “helps to maintain healthy joint,” “supports mobility,” and “helps to keep joints

                                 19   supple and flexible.” Based on its review of eleven human intervention studies, three meta-

                                 20   analyses, 21 reviews and background papers, two animal studies, one in vitro study, one short

                                 21   report, and one case report, the EFSA panel concluded that “a cause and effect relationship has

                                 22   not been established between the consumption of glucosamine (either as glucosamine

                                 23   hydrochloride or as glucosamine sulphate), either alone or in combination with chondroitin

                                 24   sulphate, and the maintenance of normal joints.” EFSA Panel on Dietetic Products, Nutrition

                                 25   and Allergies, Scientific Opinion on the substantiation of health claims related to glucosamine

                                 26   alone or in combination with chondroitin sulphate and maintenance of joints and reduction of
                                 27   inflammation, EFSA Journal (2009), 7(9):1264.

                                 28

                                                                                   15                  Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 17 of 39



                                  1          75.     In 2012, EFSA examined the evidence glucosamine sulphate or glucosamine

                                  2   hydrochloride, and a claimed effect of “contributes to the maintenance of normal joint

                                  3   cartilage.” Based on its review of 61 references provided by Merck Consumer Healthcare, the

                                  4   EFSA panel concluded that “a cause and effect relationship has not been established between

                                  5   the consumption of glucosamine and maintenance of normal joint cartilage in individuals

                                  6   without osteoarthritis.” EFSA Panel on Dietetic Products, Nutrition and Allergies, Scientific

                                  7   Opinion on the substantiation of a health claim related to glucosamine and maintenance of

                                  8   normal joint cartilage, EFSA Journal 2012, 10(5): 2691.

                                  9          76.     In 2008 and 2013, the American Academy of Orthopaedic Surgeons (“AAOS”)
                                 10   made a “strong” recommendation that neither glucosamine nor chondroitin be used for patients
 BLOOD HURST & O’ REARDON, LLP




                                 11   with symptomatic osteoarthritis of the knee. See American Academy of Orthopaedic Surgeons,

                                 12   Treatment of Osteoarthritis of the Knee: Evidence-Based Guideline (2d ed. 2013). “Twenty-

                                 13   one studies were included as evidence for this recommendation.”

                                 14          77.     Likewise, the American College of Rheumatology (“ACR”), the United

                                 15   Kingdom National Institute for Health and Care Excellence (“NICE”), and the Agency for

                                 16   Healthcare Research and Quality (“AHRQ”) (one of the agencies within the United States

                                 17   Department of Health and Human Services) each published clinical guidelines for the

                                 18   treatment of osteoarthritis based on a critical review of published clinical research, including

                                 19   for glucosamine and chondroitin. These professional groups also recommend against using

                                 20   glucosamine or chondroitin for managing the pain, reduced function, and quality of life issues

                                 21   associated with osteoarthritis. Hochberg MC et al., American College of Rheumatology 2012

                                 22   Recommendations for the Use of Nonpharmacologic and Pharmacologic Therapies in

                                 23   Osteoarthritis of the Hand, Hip, and Knee, Arthritis Care & Research, 64(4):465-474 (2012);

                                 24   NICE National Institute for Health and Care Excellence. Osteoarthritis: Care and

                                 25   management in adults. Clinical guideline 177. Methods, evidence and recommendations

                                 26   (February 2014); Samson DJ et al., Treatment of Primary and Secondary Osteoarthritis of the
                                 27   Knee. Evidence Report/Technology Assessment, Number 157. Prepared for Agency for

                                 28

                                                                                    16                  Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 18 of 39



                                  1   Healthcare Research and Quality, U.S. Department of Health and Human Services, Publication

                                  2   No. 07-E012 (2007).

                                  3             78.   The AAOS, ACR, NICE and AHRQ guidelines were based on systematic

                                  4   reviews and/or meta-analyses of all of the available study data. For example, the ACR

                                  5   specifically cited its reliance on the GAIT study coupled with four meta-analyses that “failed

                                  6   to demonstrate clinically important efficacy for these agents”: Towheed, 2005; Vlad, 2007;

                                  7   Reichenbach, 2007; and Wandel, 2010. The NICE authors’ conclusion that practitioners

                                  8   should “not offer glucosamine or chondroitin products” was based on a review that included

                                  9   Towheed 2005, which included 25 glucosamine RCTs, Reichenbach, 2007, which included 22
                                 10   chondroitin RCTs, and seven studies that compared glucosamine plus chondroitin versus
 BLOOD HURST & O’ REARDON, LLP




                                 11   placebo. The 2007 AHRQ assessment was based on review of 21 glucosamine/chondroitin

                                 12   studies, including GAIT. The AAOS’ 2013 “strong” recommendation against glucosamine and

                                 13   chondroitin was based on expert analysis and meta-analyses of 12 glucosamine studies, 8

                                 14   chondroitin studies, and one study (GAIT) that assessed both.

                                 15   IV.       The Impact of Defendant’s Wrongful Conduct

                                 16             79.   Despite clinical studies demonstrating the Move Free Products’ ineffectiveness,

                                 17   Defendant conveyed and continues to convey one uniform joint health message: that the Move

                                 18   Free Products are joint health supplements capable of supporting and benefiting joint health.

                                 19             80.   As the inventor, manufacturer, and distributor of the Move Free Products,

                                 20   Defendant possesses specialized knowledge regarding the Move Free Products’ content and

                                 21   effects of their ingredients, and Defendant is in a superior position to know whether the Move

                                 22   Free Products work as advertised.

                                 23             81.   Specifically, Defendant knew, but failed to disclose, or should have known, that

                                 24   the Move Free Products cannot benefit joint health and that well-conducted, clinical studies

                                 25   have found the Move Free Products’ primary ingredients unable to support or benefit joint

                                 26   health.
                                 27             82.   Plaintiffs and the class members have been and will continue to be deceived or

                                 28   misled by Defendant’s false and deceptive joint health representations.

                                                                                    17                  Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 19 of 39



                                  1          83.     Defendant’s joint health representations and omissions were a material factor in

                                  2   influencing Plaintiffs’ and the class members’ decision to purchase the Move Free Products. In

                                  3   fact, the only purpose for purchasing the Move Free Products is to obtain the represented joint

                                  4   health benefits.

                                  5          84.     Defendant’s conduct has injured Plaintiffs and the class members because

                                  6   Defendant’s Move Free Products are worthless and cannot support or benefit joint health as

                                  7   advertised.

                                  8          85.     Had Plaintiffs and the class members known the truth about Defendant’s Move

                                  9   Free Products, they would not have purchased the Move Free Products and would not have
                                 10   paid the prices they paid for the Move Free Products.
 BLOOD HURST & O’ REARDON, LLP




                                 11          86.     Plaintiffs and each class member were harmed by purchasing Defendant’s

                                 12   Move Free Products because none of the Move Free Products are capable of providing their

                                 13   advertised benefits. As a result, Plaintiffs and each class member lost money and property by

                                 14   way of purchasing Defendant’s ineffective and worthless capsules.

                                 15                           CLASS DEFINITION AND ALLEGATIONS

                                 16          87.     Plaintiffs, pursuant to Fed. R. Civ. Pro. 23(b)(2) and 23(b)(3), bring this action

                                 17   on behalf of the following classes:

                                 18          All persons who purchased within the United States and its territories Move
                                             Free Advanced, Move Free Advance Plus MSM, or Move Free Advanced
                                 19
                                             Plus MSM & Vitamin D, other than solely for purposes of resale, from May
                                 20          28, 2015 to the date of the Preliminary Approval Order.

                                 21          88.     Excluded from the Settlement Class are: (i) those who assert claims for

                                 22   personal injuries; (ii) jurists and mediators who are or have presided over the Action,

                                 23   Plaintiffs’ Counsel and Defendant’s Counsel, their employees, legal representatives, heirs,

                                 24   successors, assigns, or any members of their immediate family; (iii) any government entity;

                                 25   (iv) Reckitt Benckiser and any entity in which Reckitt Benckiser has a controlling interest, any

                                 26   of its subsidiaries, parents, affiliates, and officers, directors, employees, legal representatives,

                                 27   heirs, successors, or assigns, or any members of their immediate family; and (v) any persons

                                 28   who timely opt-out of the Settlement Class.

                                                                                      18                  Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 20 of 39



                                  1             89.   Certification of Plaintiffs’ claims for class wide treatment is appropriate

                                  2   because Plaintiffs can prove the elements of their claims on a class wide basis using the same

                                  3   evidence as would be used to prove those elements in individual actions alleging the same

                                  4   claims.

                                  5             90.   Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the

                                  6   Class are so numerous that individual joinder of all Class members is impracticable. Defendant

                                  7   has sold many thousands of units of Move Free Products to Class members.

                                  8             91.   Commonality and Predominance – Federal Rule of Civil Procedure

                                  9   23(a)(2) and 23(b)(3). This action involves common questions of law and fact, which
                                 10   predominate over any questions affecting individual Class members, including, without
 BLOOD HURST & O’ REARDON, LLP




                                 11   limitation:

                                 12                   (a)    Whether the representations discussed herein that Defendant made

                                 13                          about its Move Free Products were or are true, misleading, or likely to

                                 14                          deceive;

                                 15                   (b)    Whether Defendant’s conduct violates public policy;

                                 16                   (c)    Whether Defendant engaged in false or misleading advertising;

                                 17                   (d)    Whether Defendant’s conduct constitutes violations of the laws asserted
                                 18                          herein;

                                 19                   (e)    Whether Plaintiffs and the other Class members have been injured and
                                 20                          the proper measure of their losses as a result of those injuries; and
                                 21             92.   Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

                                 22   typical of the other Class members’ claims because, among other things, all Class members

                                 23   were comparably injured through the uniform prohibited conduct described above.

                                 24             93.   Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).

                                 25   Plaintiffs are adequate representatives of the Class because Plaintiffs’ interests do not conflict

                                 26   with the interests of the other Class members Plaintiffs seek to represent; Plaintiffs have
                                 27   retained counsel competent and experienced in complex commercial and class action

                                 28

                                                                                     19                   Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                          Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 21 of 39



                                  1   litigation; and Plaintiffs intend to prosecute this action vigorously. The interests of the Class

                                  2   members will be fairly and adequately protected by Plaintiffs and their counsel.

                                  3           94.    Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is

                                  4   superior to any other available means for the fair and efficient adjudication of this controversy,

                                  5   and no unusual difficulties are likely to be encountered in the management of this class action.

                                  6   The damages or other financial detriment suffered by Plaintiffs and the other Class members

                                  7   are relatively small compared to the burden and expense that would be required to individually

                                  8   litigate their claims against Defendant, so it would be impracticable for Class members to

                                  9   individually seek redress for Defendant’s wrongful conduct. Even if Class members could
                                 10   afford individual litigation, the court system could not. Individualized litigation creates a
 BLOOD HURST & O’ REARDON, LLP




                                 11   potential for inconsistent or contradictory judgments, and increases the delay and expense to

                                 12   all parties and the court system. By contrast, the class action device presents far fewer

                                 13   management difficulties, and provides the benefits of single adjudication, economy of scale,

                                 14   and comprehensive supervision by a single court.

                                 15                                        CLAIMS ALLEGED

                                 16                                              COUNT I

                                 17                  Violation of the California Unfair Competition Law (“UCL”)

                                 18                    Cal. Bus. & Prof. Code §§ 17200, et seq. And Alternatively,
                                                        the Other Consumer Protection Laws of the other States
                                 19

                                 20           95.    Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

                                 21           96.    Plaintiffs bring this claim individually and on behalf of the Class.2

                                 22           97.    Plaintiffs and Defendant are “persons” within the meaning of the UCL. Cal.

                                 23   Bus. & Prof. Code § 17201.

                                 24           98.    The UCL defines unfair competition to include any “unlawful, unfair or

                                 25   fraudulent business act or practice,” as well as any “unfair, deceptive, untrue or misleading

                                 26   advertising.” Cal. Bus. Prof. Code § 17200.
                                 27   2
                                               In the alternative, Plaintiffs bring claims on behalf of themselves and those members of
                                 28   the Class who purchased Move Free Advanced under the similar laws of the other states and
                                      territories of the United States.
                                                                                     20                   Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 22 of 39



                                  1          99.     In the course of conducting business, Defendant committed unlawful business

                                  2   practices by, among other things, making the representations (which also constitutes

                                  3   advertising within the meaning of § 17200) and omissions of material facts, as set forth more

                                  4   fully herein, and violating Civil Code §§ 1572, 1573, 1709, 1711, 1770(a)(5), (7), (9) and (16)

                                  5   and Business & Professions Code §§ 17200, et seq., 17500, et seq., and the common law.

                                  6          100.    Plaintiffs reserve the right to allege other violations of law, which constitute

                                  7   other unlawful business acts or practices. Such conduct is ongoing and continues to this date.

                                  8          101.    In the course of conducting business, Defendant committed “unfair” business

                                  9   practices by, among other things, making the representations (which also constitute advertising
                                 10   within the meaning of § 17200) and omissions of material facts regarding Move Free Products
 BLOOD HURST & O’ REARDON, LLP




                                 11   in its advertising and labeling, including on the Move Free Products’ packaging, as set forth

                                 12   more fully herein. There is no societal benefit from false advertising – only harm. Plaintiffs

                                 13   and the other Class members paid for a valueless product that is not capable of conferring the

                                 14   benefits promised. While Plaintiffs and the other Class members were harmed, Defendant was

                                 15   unjustly enriched by its false misrepresentations and omissions. As a result, Defendant’s

                                 16   conduct is “unfair,” as it offended an established public policy. Further, Defendant engaged in

                                 17   immoral, unethical, oppressive, and unscrupulous activities that are substantially injurious to

                                 18   consumers.

                                 19          102.    Further, as set forth in this Complaint, Plaintiffs allege violations of consumer

                                 20   protection, unfair competition, and truth in advertising laws in California and other states,

                                 21   resulting in harm to consumers. Defendant’s acts and omissions also violate and offend the

                                 22   public policy against engaging in false and misleading advertising, unfair competition, and

                                 23   deceptive conduct towards consumers. This conduct constitutes violations of the unfair prong

                                 24   of Business & Professions Code § 17200, et seq.

                                 25          103.    There were reasonably available alternatives to further Defendant’s legitimate

                                 26   business interests, other than the conduct described herein. Business & Professions Code
                                 27   § 17200, et seq., also prohibits any “fraudulent business act or practice.” In the course of

                                 28   conducting business, Defendant committed “fraudulent business act or practices” by, among

                                                                                    21                  Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 23 of 39



                                  1   other things, making the representations (which also constitute advertising within the meaning

                                  2   of § 17200) and omissions of material facts regarding the Move Free Products in its

                                  3   advertising, including on the Move Free Products’ packaging and labeling, as set forth more

                                  4   fully herein. Defendant made the misrepresentations and omissions regarding the efficacy of

                                  5   its Move Free Products, among other ways, by misrepresenting on each and every Move Free

                                  6   Product’s packaging and labeling that the Products are effective when taken as directed, when,

                                  7   in fact, the representations are false and deceptive, and the Move Free Products are not capable

                                  8   of conferring the promised health benefits.

                                  9          104.    Defendant’s actions, claims, omissions, and misleading statements, as more
                                 10   fully set forth above, were also false, misleading and/or likely to deceive the consuming public
 BLOOD HURST & O’ REARDON, LLP




                                 11   within the meaning of Business & Professions Code § 17200, et seq.

                                 12          105.    Plaintiffs and the other members of the Class have in fact been deceived as a

                                 13   result of their reliance on Defendant’s material representations and omissions, which are

                                 14   described above. This reliance has caused harm to Plaintiffs and the other members of the

                                 15   Class, each of whom purchased Defendant’s Move Free Products. Plaintiffs and the other

                                 16   Class members have suffered injury in fact and lost money as a result of purchasing the Move

                                 17   Free Products and Defendant’s unlawful, unfair, and fraudulent practices.

                                 18          106.    Defendant knew, or should have known, that its material misrepresentations

                                 19   and omissions would be likely to deceive and harm the consuming public and result in

                                 20   consumers making payments to Defendant for Move Free Products that are valueless and that

                                 21   are incapable of actually supporting, maintaining, improving or benefiting joint health.

                                 22          107.    As a result of its deception, Defendant was unjustly enriched by receiving

                                 23   payments from Plaintiffs and the Class in return for providing Plaintiffs and the Class Move

                                 24   Free Products that do not perform as advertised.

                                 25          108.    Accordingly, Plaintiffs, individually and on behalf of all others similarly

                                 26   situated, and on behalf of the general public, seek restitution from Defendant of all money
                                 27   obtained from Plaintiffs and the other members of the Class collected as a result of

                                 28   Defendant’s unfair competition.

                                                                                    22                  Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                          Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 24 of 39



                                  1                                              COUNT II

                                  2             Violation of the California Consumers Legal Remedies Act (“CLRA”)

                                  3                         Cal. Civ. Code §§ 1750, et seq. And Alternatively,
                                                         the Other Consumer Protection Laws of the other States
                                  4

                                  5           109.   Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

                                  6           110.   Plaintiffs bring this claim individually and on behalf of the Class.3

                                  7           111.   Plaintiffs are “consumers,” Defendant is a “person,” and the Move Free

                                  8   Products are “goods” within the meaning of the CLRA. Cal. Civ. Code § 1761(a), (c) and (d).

                                  9           112.   Defendant’s sale and advertisement of its Move Free Products constitute
                                 10   “transactions” within the meaning of the CLRA. Cal. Civ. Code § 1761(e).
 BLOOD HURST & O’ REARDON, LLP




                                 11           113.   The CLRA declares as unlawful the following unfair methods of competition

                                 12   and unfair or deceptive acts or practices when undertaken by any person in a transaction

                                 13   intended to result, or which results in the sale of goods to any consumer:

                                 14           (5)    Representing that goods … have … approval, characteristics, … uses [and]

                                 15                  benefits … which [they do] not have ….

                                 16           (7)    Representing that goods … are of a particular standard, quality or grade … if

                                 17                  they are of another.

                                 18           (9)    Advertising goods …with intent not to sell them as advertised.

                                 19           (16)   Representing that [goods] have been supplied in accordance with a previous

                                 20                  representation when [they have] not.

                                 21   Cal. Civ. Code § 1770(a)(5), (7), (9) and (16).

                                 22           114.   Defendant violated the CLRA by representing that its Move Free Products are

                                 23   beneficial for joint health, when, in reality, the Move Free Products cannot provide their

                                 24   advertised benefits and the Move Free Products’ ingredients are ineffective at improving,

                                 25   supporting, maintaining or benefiting the health of human joints.

                                 26
                                 27   3
                                               In the alternative, Plaintiffs bring claims on behalf of themselves and those members of
                                 28   the Class who purchased Move Free Advanced under the similar laws of the other states and
                                      territories of the United States.
                                                                                        23                Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 25 of 39



                                  1          115.    Defendant knew or should have known its joint health representations were

                                  2   false and misleading, and that by omitting the ineffectiveness of its Move Free Products it was

                                  3   omitting a material fact that would alter any consumer’s decision to purchase the Move Free

                                  4   Products.

                                  5          116.    Defendant’s violations of the CLRA proximately caused injury in fact to

                                  6   Plaintiffs and the Class.

                                  7          117.    Plaintiffs and the Class members purchased Defendant’s Move Free Products

                                  8   on the belief that they would receive the advertised joint benefits from the Move Free

                                  9   Products. Indeed, no consumer would purchase a joint health supplement unless he or she
                                 10   believed it was capable of providing meaningful joint benefits.
 BLOOD HURST & O’ REARDON, LLP




                                 11          118.    Defendant’s Move Free Products, however, are worthless and cannot provide

                                 12   their advertised benefits. Since the Move Free Products lack any value, Plaintiffs and each

                                 13   Class member was injured by the mere fact of their purchase.

                                 14          119.    Pursuant to Cal. Civ. Code § 1782(d), Plaintiffs, individually and on behalf of

                                 15   the other members of the Class, seeks a Court order for restitution and disgorgement.

                                 16          120.    Pursuant to Cal. Civ. Code § 1782(a), Defendant was notified in writing by

                                 17   certified mail of the particular violations of Section 1770 of the CLRA, which notification

                                 18   demanded that Defendant rectify the problems associated with the actions detailed above and

                                 19   give notice to all affected consumers of Defendant’s intent to so act. A copy of the letter is

                                 20   attached hereto as Exhibit A.

                                 21          121.    Defendant has failed to rectify or agree to rectify the problems associated with

                                 22   the actions detailed above and give notice to all affected consumers within 30 days of the date

                                 23   of written notice pursuant to §1782 of the Act. Therefore, Plaintiffs further seeks claims for

                                 24   actual, punitive and statutory damages, as appropriate.

                                 25          122.    Defendant’s conduct is fraudulent, wanton, and malicious.

                                 26          123.    Pursuant to § 1780(d) of the Act, attached hereto as Exhibit B is the affidavit
                                 27   showing that this action has been commenced in the proper forum.

                                 28

                                                                                    24                  Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                          Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 26 of 39



                                  1                                             COUNT III

                                  2                    Violation of the California False Advertising Law (“FAL”)

                                  3                              Cal. Bus. & Prof. Code §§ 17500, et seq.

                                  4           124.   Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

                                  5           125.   Plaintiffs bring this claim individually and on behalf of the Class.4

                                  6           126.   The FAL, in relevant part, states that “[i]t is unlawful for any … corporation …

                                  7   with intent … to dispose of … personal property … to induce the public to enter into any

                                  8   obligation relating thereto, to make or disseminate or cause to be made or disseminated …

                                  9   from this state before the public in any state, in any newspaper or other publication, or any
                                 10   advertising device, or by public outcry or proclamation, or in any other manner or means
 BLOOD HURST & O’ REARDON, LLP




                                 11   whatever, including over the Internet, any statement … which is untrue or misleading, and

                                 12   which is known, or which by the exercise of reasonable care should be known, to be untrue or

                                 13   misleading[.]” Cal. Bus. & Prof. Code § 17500 (emphasis added).

                                 14           127.   The required intent is the intent to dispose of property, not the intent to mislead

                                 15   the public in the disposition of such property.

                                 16           128.   Defendant violated the FAL by making untrue or misleading representations

                                 17   that its Move Free Products are beneficial for joint health, when, in reality, the Move Free

                                 18   Products cannot provide any of their advertised benefits and the Move Free Products’

                                 19   ingredients are ineffective at improving, supporting or maintaining the health of human joints.

                                 20           129.   As a direct and proximate result of Defendant’s untrue and misleading

                                 21   advertising, Plaintiffs and the Class members have suffered injury in fact and have lost money.

                                 22           130.   Accordingly, Plaintiffs request that the Court order Defendant to restore the

                                 23   money Defendant has received from Plaintiffs and the members of the Class.

                                 24                                              COUNT IV

                                 25                    Violation of N.Y. Gen. Bus. Law (“GBL”) §§ 349 and 350

                                 26           131.   Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.
                                 27   4
                                               In the alternative, Plaintiffs bring claims on behalf of themselves and those members of
                                 28   the Class who purchased Move Free Advanced under the similar laws of the other states and
                                      territories of the United States.
                                                                                        25                Case No. 3:17-cv-03529-VC
00174972                                                    SECOND AMENDED CLASS ACTION COMPLAINT
                                          Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 27 of 39



                                  1           132.   Plaintiff Stamatis F. Pelardis brings this claim individually and on behalf of the

                                  2   New York Class. 5

                                  3           133.   Defendant’s acts and practices as described herein were consumer-oriented

                                  4   because they undermined the ability of consumers, including Plaintiff and the Class, to

                                  5   evaluate their market options and to make free and intelligent choices.

                                  6           134.   Section 349(a) of the GBL declares as unlawful “[d]eceptive acts or practices in

                                  7   the conduct of any business, trade or commerce.”

                                  8           135.   Section 350 of the GBL declares as unlawful “[f]alse advertising in the conduct

                                  9   of any business, trade or commerce.”
                                 10           136.   Defendant violated the GBL by representing that its Move Free Products are
 BLOOD HURST & O’ REARDON, LLP




                                 11   beneficial for joint health, when, in reality, the Move Free Products cannot provide their

                                 12   advertised benefits and the Move Free Products’ ingredients are ineffective at improving,

                                 13   supporting, maintaining or benefiting the health of human joints.

                                 14           137.   Defendant’s violations caused injury to Plaintiff and the Class.

                                 15           138.   Plaintiff and the Class members purchased Defendant’s Move Free Products on

                                 16   the belief that their joints would benefit from the Move Free Products. Indeed, no consumer

                                 17   would purchase a joint health supplement unless he or she believed it worked.

                                 18           139.   Defendant’s Move Free Products, however, are worthless and cannot provide

                                 19   their advertised benefits. Accordingly, Plaintiff and the other members of the Class have been

                                 20   injured in that they purchased the Move Free Products reasonably believing they could provide

                                 21   the promised benefits.

                                 22           140.   Plaintiff and the Class members are entitled to recover actual damages,

                                 23   statutory damages, treble damages, and reasonable attorneys’ fees.

                                 24

                                 25

                                 26
                                 27   5
                                               In the alternative, Plaintiffs bring claims on behalf of themselves and those members of
                                 28   the Class who purchased Move Free Advanced under the similar laws of the other states and
                                      territories of the United States.
                                                                                    26                    Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                          Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 28 of 39



                                  1                                                  COUNT V

                                  2                               Violation of the Illinois Deceptive Practices
                                                                 and Consumer Fraud Act (“ICFA”) CS 505/2
                                  3

                                  4           141.       Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

                                  5           142.       Plaintiff Maureen Carrigan brings this claim individually and on behalf of the

                                  6   Illinois Class.6

                                  7           143.       The Illinois Consumer Fraud and Deceptive Business Practices Act, 815 Ill.

                                  8   Comp. Stat. 505/2 prohibits unfair methods of competition and unfair or deceptive acts or

                                  9   practices, including, but not limited to, the use or employment of any deception, fraud, false
                                 10   pretense, false promise, or misrepresentation in the conduct of any trade or commerce.
 BLOOD HURST & O’ REARDON, LLP




                                 11           144.       Plaintiff and the other Class members are consumers who purchased the Move

                                 12   Free Advanced Products.

                                 13           145.       Defendant’s conduct, described above, in misrepresenting and omitting material

                                 14   facts regarding the Move Free Advanced Products constitutes an unfair or deceptive practice

                                 15   and was and is likely to mislead reasonable consumer, as detailed above.

                                 16           146.       A reasonable consumer would consider the promise of receiving something

                                 17   other than as promised to be important when making a decision to purchase the Move Free

                                 18   Advanced Products.

                                 19           147.       Defendant’s practices were unfair because they offended public policy, were

                                 20   immoral, unethical, oppressive, and unscrupulous, and caused substantial injury to consumers.

                                 21           148.       Defendant’s unfair and deceptive acts or practices were the foreseeable and

                                 22   actual cause of Plaintiff’s and other Class members suffering actual damages on account of

                                 23   receiving a product that was not as advertised.

                                 24           149.       Plaintiff and the other Class members paid a particular price for a product in

                                 25   accordance with defendants’ representations. When they received a product that was not in

                                 26   conformity with those representations and their reasonable expectations, Plaintiff and the other
                                 27   6
                                               In the alternative, Plaintiffs bring claims on behalf of themselves and those members of
                                 28   the Class who purchased Move Free Advanced under the similar laws of the other states and
                                      territories of the United States.
                                                                                         27                   Case No. 3:17-cv-03529-VC
00174972                                                       SECOND AMENDED CLASS ACTION COMPLAINT
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 29 of 39



                                  1   Class members were damaged on account of receiving the Move Free Advanced Products that

                                  2   were other than as advertised.

                                  3                                          JURY DEMAND

                                  4          150.    Plaintiffs demand a trial by jury of all claims in this Complaint so triable.

                                  5                                     REQUEST FOR RELIEF

                                  6          WHEREFORE, Plaintiffs, individually and on behalf of the other members of the

                                  7   proposed Class, respectfully request that the Court enter judgment in Plaintiffs’ favor and

                                  8   against Defendant as follows:

                                  9          A.      Declaring that this action is a proper class action, certifying the Classes as
                                 10   requested herein, designating Plaintiffs as Class Representatives and appointing the
 BLOOD HURST & O’ REARDON, LLP




                                 11   undersigned counsel as Class Counsel;

                                 12          B.      Ordering restitution and disgorgement of all profits and unjust enrichment that

                                 13   Defendant obtained from Plaintiffs and the Class members as a result of Defendant’s unlawful,

                                 14   unfair and fraudulent business practices;

                                 15          C.      Ordering damages for Plaintiffs and the Classes;

                                 16          D.      Ordering Defendant to pay attorneys’ fees and litigation costs to Plaintiffs and

                                 17   the other members of the Class;

                                 18          E.      Ordering Defendant to pay both pre- and post-judgment interest on any

                                 19   amounts awarded; and

                                 20          F.      Ordering such other and further relief as may be just and proper.

                                 21                                                  Respectfully submitted,

                                 22   Dated: March 2, 2021                           BLOOD HURST & O’REARDON, LLP
                                                                                     TIMOTHY G. BLOOD (149343)
                                 23                                                  THOMAS J. O’REARDON II (247952)

                                 24                                                  By:           s/ Timothy G. Blood
                                                                                                  TIMOTHY G. BLOOD
                                 25
                                                                                     501 West Broadway, Suite 1490
                                 26                                                  San Diego, CA 92101
                                                                                     Tel: 619/338-1100
                                 27                                                  619/338-1101 (fax)
                                                                                     tblood@bholaw.com
                                 28                                                  toreardon@bholaw.com

                                                                                     28                   Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
                                      Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 30 of 39



                                  1                                     Class Counsel

                                  2                                     ALTAIR LAW
                                                                        CRAIG M. PETERS (184018)
                                  3                                     465 California Street, 5th Floor
                                                                        San Francisco, CA 94104-3313
                                  4                                     Tel: 415/988-9828
                                                                        415/988-9815 (fax)
                                  5                                     c.peters@altair.us

                                  6                                     Attorneys for Plaintiffs

                                  7

                                  8

                                  9
                                 10
 BLOOD HURST & O’ REARDON, LLP




                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28

                                                                        29                  Case No. 3:17-cv-03529-VC
00174972                                             SECOND AMENDED CLASS ACTION COMPLAINT
Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 31 of 39




        EXHIBIT A




                                                              Page 1 of 5
                                                                Exhibit A
         Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 32 of 39


  CARLSON

                                          N
                                                                                            402 West Broadway, 29th Floor
     LYNCH
                                                                                               San Diego, California 92101
    SWEET
                                                                                                Telephone: (619) 347-3517
   KILPELA
                                                                                                 Facsimile: ( 619) 756-6990
CARPENTER
                                                                                              tcarpenter@1carlsonlynch.com




June 19, 2017

                                                        VIA CERTIFIED MAIL (RETURN RECEIPT)
                                                           (RECEIPT NO. 7017-0530-0000-3306-4999)


Chief Executive Officer/ President
Reckitt Benckiser, LLC
2711 Centerville Rd., Ste. 400
Wilmington, DE 19808

         Re: Gordon Noboru Yamagata, et al. v. Reckitt Benckiser, LLC


Dear Sir/Madam:

        Our law firm,, along with the law firm of Blood Hurst & O'Reardon, LLP, represent
Gordon Noboru Yamagata and Stamatis F. Pelardis and all other similarly situated California
Residents in an action against Reckitt Benckiser, LLC ("Reckitt Benckiser") arising out of, inter
alia, misrepresentations, either express or implied to consumers that its Schiff Move Free
Advanced Triple Strength, Schiff Move Free Advanced Plus MSM, Schiff Move Free Advanced
Plus MSM & Vitamin D, and Schiff Move Free Double Strength (collectively the "Schiff Move
Free") products are beneficial to the joints of the consumers who use them and provide meaningful
joint health benefits. All of the Schiff Move Free Products are labeled as "joint health" supplements
and advertise that the products will provide "flexibility, comfort, [and] lubrication." All Schiff
Move Free products contain a picture of a runner with his knee joint highlighted. Moreover, the
label of the Move Free Double Strength Product warrants it is a "joint strengthener" and will
provide "cushion, lubricate and nourish your joints." Additionally, the Schiff Move Free product
labels prominently advertise that Schiff is a "proud sponsor of the Arthritis Foundation" and
includes the Arthritis Foundation logo.

        As you are aware, Reckitt Benckiser warranted on its product labeling that the claimed
benefits can be received through the recommended consumption of any of the Schiff Move Free
Products. Gordon Yamagata, Stamatis Pelardis, and others similarly situated purchased the Schiff
Move Free Advanced Triple Strength product and the Schiff Move Free Advanced Plus MSM
product, respectively, unaware that the representations found on the products' labels are false.

I Our firm has successfully prosecuted several Glucosamine supplement cases resulting in multi-million dollar
settlements, including: Clavert v. Walgreen Co., No. 13 cvl 161 (W.D. Pa), Nunez v. Supervalu, Inc. No. 13cv626
(S.D. Cal.), and Hazlin v. Botanical Laboratories, L.L.C. et al, Case No. 3: l 3-cv-00618 (S.D. Cal.). We are presently
counsel ofrecord for the certified class in Sonner v. Premier Nutrition Corp, Case No. 13-cv-01271-RS (N.D. Cal).



                                                           1
                                                                                                              Page 2 of 5
                                                                                                                Exhibit A
        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 33 of 39


Several clinical studies have found no causative link between the ingredients in the Schiff Move
Free Products and improved joint health or comfort. The full claims, including the facts and
circumstances surrounding these claims, are detailed in the Class Action Complaint, a copy of
which is enclosed and incorporated by this reference.

        Of the numerous clinical trials examining the palliative and structural benefits of
glucosamine and chondroitin, the Glucosamine/Chondroitin Arthritis Intervention Trials
("GAIT") studies are the most influential. In 2006, 2008, and 2010 the NIH conducted three
multi center clinical trials to evaluate the efficacy of glucosamine and chondroitin. The first of these
studies examined whether five treatments reduced pain and stiffness in patients suffering from OA.
Trial participants received one of five treatments for twenty-four weeks: (I) glucosamine
hydrochloride, (2) chondroitin, (3) glucosamine and chondroitin, (4) celecoxib,6 and (5) placebo.
In 2006, the authors of the GAIT I study concluded, "Glucosamine and chondroitin sulfate alone
or in combination did not reduce pain effectively in the overall group of patients with [OA] of the
knee." In other words, glucosamine and chondroitin, alone or in combination, performed no better
than placebo.

        Two years later, in 2008, NIH published a follow-up study, GAIT II, which explored the
effects of the same five treatments on progressive loss of joint space width in patients with OA of
the knee over a period of twenty-four months. Researchers found "no significant differences in
mean [joint space width] loss over 2 years between the treatment groups and the placebo
group .... " GAIT II at 5.

        Finally, in 2010, NIH released the third study designed to evaluate the efficacy and safety
of the same five treatments over a twenty-four-month period. In addition, this study examined the
research question the GAIT I study left open: whether people with moderate to severe joint pain
benefit from taking glucosamine and chondroitin. The authors of GAIT III concluded "no
treatment achieved a clinically important difference in WOMAC Pain or Function as compared
with placebo." GAIT III at 3. These results caused the researchers to conclude that glucosamine
was "ineffective for treatment of pain." Id. at 6.

        In addition to the GAIT studies, numerous double-blind randomized placebo-controlled
clinical trials add to the body of scientific literature finding that glucosamine and chondroitin do
not provide palliative or functional benefits. A 2015 six-month, double-blind study concluded that
glucosamine and chondroitin have "no impact on the relief of OA symptoms." (Hochberg, 2015).
In 2014, the Long-term Evaluation of Glucosamine Sulfate study ("the LEGS study") did "not
detect significant symptomatic benefit" of glucosamine and chondroitin. Similarly, a short-term
study of "glucosamine hydrochloride in beverage form"-the first of its kind-found no evidence
"that glucosamine is more effective than placebo in improving joint health" when assessing
cartilage damage.

        Reckitt Benckiser' s representations are false and misleading and constitute unfair methods
of competition and unlawful, unfair, and fraudulent acts or practices, undertaken by Reckitt
Benckiser with the intent to result in the sale of the Schiff Move Free Products to the consuming
public.

        This practice constitutes a violation of California Civil Code § 1770(a) under, inter alia,
the following subdivisions:


                                                   2
                                                                                              Page 3 of 5
                                                                                                Exhibit A
        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 34 of 39




               (5)     Representing that [the Schiff Move Free Products have]
                       characteristics, ... uses [or] benefits ... which [they do] not have.

***
               (7)     Representing that [the Schiff Move Free Products are] of a particular
                       standard, quality or grade ... if [they are] of another.

***
               (9)     Advertising goods ... with the intent not to sell them as advertised.

** *
               (16)    Representing that [the Schiff Move Free Products have] been supplied in
                       accordance with a previous representation when [they have] not.

California Civil Code § 1770(a)(5)-(16).

       Reckitt Benckiser' s representations also constitute violations of California Business and
Professions Code § 17200, et seq., and a breach of express warranties.

        While our Class Action Complaint constitutes sufficient notice of the claims asserted,
pursuant to California Civil Code §1782, we hereby demand on behalf of our client and all other
similarly situated California Residents that Reckitt Benckiser immediately correct and rectify this
violation of California Civil Code § 1770 by ceasing the misleading marketing campaign and
ceasing dissemination of false and misleading information as described in the enclosed Complaint.
In addition, Reckitt Benckiser should offer to refund the purchase price to all consumer purchasers
of the Schiff Move Free Products, plus reimbursement for interest, costs, and fees.

         Plaintiff will, after 30 days from the date of this letter, amend the Complaint without leave
of Court, as permitted by California Civil Code § 1782, to include claims for actual and punitive
damages (as may be appropriate) if a full and adequate response to this letter is not received. These
damage claims also would include claims under already asserted theories of unlawful business
acts, as well as the claims under the Consumers Legal Remedies Act. Thus, to avoid further
litigation, it is in the interest of all parties concerned that Reckitt Benckiser address this problem
immediately.

        Reckitt Benckiser must undertake all of the following actions to satisfy the requirements
of California Civil Code §1782(c):

       1.      Identify or make a reasonable attempt to identify purchasers of the subject Products
who reside in California;

        2.      Notify all such purchasers so identified that upon their request, Reckitt Benckiser
will offer an appropriate correction, replacement, or other remedy for its wrongful conduct, which
can include a full refund of the purchase price paid for such Product, plus interest, costs and fees;



                                                  3
                                                                                               Page 4 of 5
                                                                                                 Exhibit A
        Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 35 of 39


        3.    Undertake (or promise to undertake within a reasonable time if it cannot be done
immediately) the actions described above for all Schiff Move Free Product purchasers who so
request; and

        4.     Cease from expressly or impliedly representing to consumers that the Schiff Move
Free Products are effective at promoting joint health and comfort. Including, refrain from making
representations that Schiff Move Free products are "joint health" supplements, provide "flexibility,
comfort, lubrication," and is a "proud sponsor of the Arthritis Foundation." Reckitt Benckiser shall
also refrain from warranting on its Move Free Double Strength Product that it is a 'joint
strengthener" and will provide "cushion, lubricate and nourish your joints."

        If you would like to discuss resolution of Plaintiffs claims prior to the filing of the lawsuit,
please contact us within fourteen (14) days ofreceipt of this letter.

       We await your response.

                                         Very truly yours,


                                         /r/T"" tJ. ~~
                                         Todd D. Carpenter
                                         For the Firm

Enclosures




                                                   4
                                                                                               Page 5 of 5
                                                                                                 Exhibit A
Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 36 of 39




        EXHIBIT B




                                                              Page 1 of 3
                                                                Exhibit B
            Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 37 of 39


 1 CARLSON LYNCH SWEET
   KILPELA & CARPENTER, LLP
 2 TODD   D. CARPENTER (234464)
   402 West Broadway., 29th Floor
 3 San Diego, California 92101
   Telephone: ~619) 756-6994
 4 Facsimile:~ 19~ 756-6991
   tcarpenter car sonlynch.com
 5
   BLOOD HURST & O'REARDON, LLP
 6 TIMOTHY     G. BLOOD 49343)g
   THOMAS J. O'REARD NII (247952)
 7 701 B Stree~ Suite 1700
   San Diego, A 92101
 8 Telephone:  ~619) 338-1100
   Facsimile: ( 19) 338-1101
 9 tblood@bholaw.com
   toreardon@bholaw.com
10
   Attorneys for Plaintiff and Class Counsel
11
12                            UNITED STATES DISTRICT COURT
13                         NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION
15
16   GORDON NOBORU YAMAGATA and                           Case No.: 17-3529
     STAMATIS F. PELARDIS, individually
17   and on behalf of all others similarly                DECLARATION IN SUPPORT OF
18   situated,                                            JURISDICTION
19                                      Plaintiffs,
20   V.

21   RECKITT BENCKISER LLC,
22                                     Defendant.
23
24   I, Todd D. Carpenter, declare under penalty of perjury the following:
25         1.     I am an attorney duly licensed to practice before all of the courts in the State
26   of California. I am a partner at Carlson Lynch Sweet Kilpela & Carpenter, LLP, and the
27   counsel of record for Plaintiff in the above-entitled action.
28

                                                      1
                                  DECLARATION OF JURISDICTION                       Page 2 of 3
                                                                                      Exhibit B
            Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 38 of 39


 1         2.     Defendant Reckitt Benckiser LLC has done and is doing business in the
 2   County of Alameda. Such business includes the marketing, distributing, and sale of its
 3   Schiff Move Free Products.
 4         3.     Plaintiff Gordon Noboru Yamagata purchased Defendant's Schiff Move Free
 5   Advanced Triple Strength product in Alameda County.
 6         I declare under penalty of perjury under the laws of the State of California that the
 7   foregoing is true and correct.
 8         Executed this 19th day of June, 2017 in San Diego, California.
 9
10                                         Isl Todd D. Carpenter
                                               Todd D. Carpenter
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                  DECLARATION OF JURISDICTION                     Page 3 of 3
                                                                                    Exhibit B
                                       Case 3:17-cv-03529-VC Document 201 Filed 03/02/21 Page 39 of 39



                                  1                                 CERTIFICATE OF SERVICE

                                  2          I hereby certify that on March 2, 2021, I electronically filed the foregoing with the

                                  3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

                                  4   e-mail addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have

                                  5   mailed the foregoing document or paper via the United States Postal Service to the non-

                                  6   CM/ECF participants indicated on the Electronic Mail Notice List.

                                  7          I certify under penalty of perjury under the laws of the United States of America that

                                  8   the foregoing is true and correct. Executed on March 2, 2021.

                                  9
                                                                                                s/ Timothy G. Blood
                                 10                                                            TIMOTHY G. BLOOD
 BLOOD HURST & O’ REARDON, LLP




                                 11                                               BLOOD HURST & O’REARDON, LLP
                                                                                  501 West Broadway, Suite 1490
                                 12                                               San Diego, CA 92101
                                                                                  Tel: 619/338-1100
                                 13                                               619/338-1101 (fax)
                                                                                  tblood@bholaw.com
                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26
                                 27

                                 28

                                                                                                      Case No. 3:17-cv-03529-VC
00174972                                                   SECOND AMENDED CLASS ACTION COMPLAINT
